                                          Case 4:82-cv-00866-DPM Document 5729-2 Filed 04/27/21 Page 1 of 2




                                                                                Actual Dollars
                        Southeast Zone                           West Zone                                Maumelle Zone                                     Sherwood Zone
K-12 Enroll.             1,744 students                        2,566 students                              2,845 students                                    4,646 students
    Elem.        Bates ES (2000)1 $7,031,462          Chenal ES (2008)4    $13,986,063      Pine Forest Expansion (2011)6 $3,205,120
  Mid. Sch.      Mills MS (2018)2 $5,456,636         Robinson MS (2018)5 $43,089,763            Maumelle MS (2005)7       $18,421,031          Sylvan Hills MS (2011)9       $34,306,500
  High Sch.      Mills HS (2018)3 $50,072,174                                                   Maumelle HS (2011)8       $58,273,574             Sylvan Hills HS 10         $65,000,000
   Total $                         $62,560,271                              $57,075,826                                   $79,899,725                                        $99,306,500
$ per student                        $35,872                                  $22,243                                       $28,084                                            $21,375

                                                                Real Dollars (adjusted for inflation)11
                        Southeast Zone                           West Zone                                Maumelle Zone                                     Sherwood Zone
K-12 Enroll.             1,744 students                        2,566 students                              2,845 students                                    4,646 students
    Elem.        Bates ES (2000) $10,253,790          Chenal ES (2008)     $16,311,660      Pine Forest Expansion (2011) $3,578,504
  Mid. Sch.      Mills MS (2018)    $5,456,636       Robinson MS (2018) $43,089,763             Maumelle MS (2005)        $23,687,821           Sylvan Hills MS (2011)      $38,303,078
  High Sch.      Mills HS (2018) $50,072,174                                                    Maumelle HS (2011)        $65,062,225              Sylvan Hills HS           $65,000,000
   Total $                         $65,782,599                              $59,401,423                                   $92,328,551                                       $103,303,078
$ per student                        $37,719                                  $23,149                                       $32,453                                            $22,235



1                                                             11 The individual school costs reported in the top chart were adjusted for inflation and reported in terms of 2018 dollars in
   Bates Elem. in 2000 dollars (Doc. 4507, p. 75).
2  Mills Middle in 2018 dollars (PCSSD Trial Ex. 156).        the bottom chart. Since Mills High, Mills Middle, and Robinson Middle are reported in terms of 2018 dollars no
3 Mills High in 2018 dollars (PCSSD Trial Ex. 156).           adjustment was made. No adjustment was made to the budgeted cost of Sylvan Hills High. The inflation adjustments
4 Chenal Elem. in 2008 dollars (Doc. 4306, p. 36).            were made by inputting the “actual” dollar numbers into an inflation calculator on the website of the Federal Reserve
5 Robinson Middle in 2018 dollars (PCSSD Trial Ex. 156).      Bank of Minneapolis. See https://www.minneapolisfed.org/about-us/monetary-policy/inflation-calculator. The inflation
6 Pine Forest Expansion in 2011 dollars (Doc. 4306, p. 37).   adjusted individual school costs reported in the bottom chart are reported verbatim as calculated by the Fed using the
7 Maumelle Middle in 2005 dollars (Doc. 4306, p. 35).         aforementioned inflation calculator.
8 Maumelle High in 2011 dollars (Doc. 4306, p. 35).
                                                              Enrollment numbers: Based on PCSSD’s official October 1, 2019 enrollment, as on file with the state of Arkansas. See
9 Sylvan Hills Middle in 2011 dollars (Doc. 4306, p. 37).
                                                              https://adedata.arkansas.gov/statewide/ReportList/Schools/EnrollmentCount.aspx?year=30&search=6003&pagesize=100
10 Budgeted cost of Sylvan Hills High (Doc. 5318, p. 1).
                                                              Enrollment numbers were also reported in Intervenors’ Trial Exhibit 89. Enrollment numbers were also reported in
                                                              Intervenors’ response to a motion in limine. (Doc. 5643, pp. 9-11). See enrollment breakdown on the following page.




                                                                                                 2
                                          Case 4:82-cv-00866-DPM Document 5729-2 Filed 04/27/21 Page 2 of 2




                                                              K-12 Enrollment by Zone
                           Southeast Zone                 West Zone                   Maumelle Zone                   Sherwood Zone
                  College Station ES      115     Robinson ES         207      Pine Forest ES         429         Cato ES              289
                       Bates ES           382       Baker ES          389      Oak Grove ES           176       Clinton ES             488
                    Landmark ES           220      Chenal ES          481      Crystal Hill ES        560        Harris ES             167
                      Mills MS            404      Lawson ES          197      Maumelle MS            689      Oakbrooke ES            423
                       Mills HS           623     Robinson MS         590      Maumelle HS            991      Sherwood ES             295
                                                  Robinson HS         702                                     Sylvan Hills ES          388
                                                                                                              Sylvan Hills MS         1,168
                                                                                                               SHHS+North             1,428
Total Students:                         1,744                         2,566                           2,845                           4,646
